PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/739,531
Filing Date: 22 Dec 2017
Appellant(s): Nagano et al.



__________________
Adele Critchley (Reg. # 73,864)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 23, 2021 and the supplemental appeal brief filed May 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
  – Regarding boric acid ranges: 
	Regarding appellant’s statement on page 5:  “The Examiner argues that the amount in the bleached portion of Lee would inherently be lower than the non-bleached portion” and the discussion in the first, second and fourth paragraph on page 6 regarding the requirements for inherency.  The examiner did not assert inherency nor does he argue inherency.  The examiner is repeating appellant’s assertion.  Particularly, appellant’s remarks posted August 12, 2020, page 6, 1st paragraph (emphasis in the original) states:
As discussed in the interview, claim 1 has been amended to define a difference in boric acid between the non-polarization portion and the other polarization portion of the polarizer. Paragraph [0031] defines a content of the boric acid in the polarizer is 10wt% to 30wt%, and the non-polarization being reduced to 5 wt% to 12 wt%. That is, the amount in the non-polarization content would be reduced as inherently supported by the description in the specification. Specifically, the process of producing the non-polarization portion would result in a reduced content. The very fact this portion is defined in the claim 1, as pending, as the non-polarization portion provides sufficient description in the claim itself, the amount of boric acid would inherently be reduced. 

In this paragraph appellant asserts that the reduction in boric acid from the polarizing portion to the non-polarizing would inherently be reduced due to the process appellant discloses in paragraph [0031] of the specification.  Paragraph [0031] states:  
The polarizer (resin film) may contain boric acid. Boric acid can be incorporated by bringing a boric acid solution (e.g., an aqueous solution of boric acid) into contact with the polarizer at the time of, for example, the stretching treatment or the cross-linking treatment described above. The boric acid content of the polarizer (resin film) is, for example, from 10 wt% to 30 wt%. In addition, a boric acid content in a portion to be brought into contact with the basic solution to be described later is, for example, from 5 wt% to 12 wt%.

Therefore, appellant has asserted that the reduction in boric acid is an inherent result of the chemical treatment and has provided the examiner with sufficient rational end evidence to show inherency1.  
	Regarding appellant’s statement (last paragraph on page 5) that Lee does not explicitly disclose the specific claimed range of "a content of the boric acid in the polarization portion is 10wt% to 30wt%, the non-polarization portion having a reduced content of boric acid of 5 wt% to 12 wt%" and asserts Lee does not teach, disclose, or suggest any amounts, the examiner is unpersuaded.  As set forth in the Office action of November 19, 2020 Mathew discloses a polarizer including a non-polarizing portion, where the non-polarizing portion is created by bleaching (depolarizing) by exposure to a suitably intense light or may be formed other localized treatments such as exposure to a liquid that chemically bleaches (depolarizes) a portion of the polarizer, but Mathew fails (among other things) to disclose a range of boric acid.  Lee teaches a similar polarizer with non-polarized portion (title) and further teaches boric acid in the range of 0.001% by weight to 20% by weight2 (paragraph [0121]) for the purpose of having crosslinking agent to produce a polarizing plate with excellent optical properties and durability (paragraph [0121]).  Lee further discloses that bleaching to create the non-polarizing regions by a chemical means, as suggested by Mathew, as set forth above.  Lee further teaches the bleaching solution is a strong basic solution such that bleaching may be smoothly achieved since boric acid crosslinking bonds between polyvinyl alcohol, and iodine and/or dichroic dye are destroyed.  As appellant’s asserted, as set forth above, the amount of boric acid would inherently be reduced.  
	Particularly, Mathew and Lee both disclose that the non-polarized region can be created by chemical bleaching.  Lee teaches the polarizer has boric acid in the range of 0.001% to 20% by weight for the purpose of having crosslinking agent to produce a polarizing plate with excellent optical properties and durability.  Appellant has stated that if chemical bleaching is used to create the non-polarized region that the non-polarized region inherently has a reduction in the amount of boric acid therein.  Thus, when the polarizer has non-polarizing regions created by chemical bleaching the boric acid is inherently reduced.   While the exact range of boric acid in each portion is not explicitly disclosed the examiner contends that the combination of Mathew and Lee, particularly Lee’s teaching of a lapping range, in light of appellant’s assertion suggests that the physical property of the amount of boric acid in the non-polarizing region, while reduced, would also continue to be in a lapping range.   
	Regarding appellant’s argument (third paragraph page 6) centered on Lee not recognizing the reduction in boric acid in the non-polarizing region, the examiner is unpersuaded.  It has been held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  As set forth above, appellant has asserted that this would be inherent.
	Regarding appellant’s argument (paragraph spanning pages 6 & 7 and first paragraph page 7) mixing (1) establishment of inherency, (2) optimization improperly based upon inherency and not what is taught in the prior art on record and (3) Lee did not discuss this parameter a result-effective variable, the examiner is unpersuaded.  Appellant has asserted that the reduction in boric acid is an inherent result of the chemical treatment and has provided sufficient rational end evidence to show inherency, as set forth above.  The examiner did not use “optimization” arguments when addressing the boric acid ranges.  Instead the examiner has indicated that the teachings of Lee indicate the polarizer having a boric acid range of 0.001% to 20% by weight which laps both of appellant’s claimed range of 10% to 30% and 5% to 12%, and provides a motivation to include boric acid of having a crosslinking agent to produce a polarizer with excellent optical properties and durability (Lee paragraph [0121]).  Both Matthews and Lee, as well as appellant, disclose that the non-polarizing portion being created by a chemical process, which appellant has asserted this is inherently reduces the content of boric acid is in the non-polarization portion given the chemical method used, as set forth above.  Lee does not explicitly state a separate ranges of boric acid in the polarizing portion and the non-polarizing region portion.  However, the nexus of (1) similar materials, (2) lapping ranges and (3) similar means of processing to create non-polarizing portions inherently reducing the amount of boric acid that would result from the combination of Mathew and Lee would be a polarizer with non-polarizing portions having boric acid in the claimed ranges.  Further, Lee provides a clear motivation to include boric acid, as set forth above.  
	
  – Regarding the shape matching degree range: 
Regarding appellant’s argument (page 8 first and second paragraphs) that there is no disclosure, suggestion or teaching regarding the criticality of the thickness of said layer in achieving a shape matching value as presently claimed, the examiner is unpersuaded.  Before this brief appellant had not indicated that thickness is a critical feature of the invention.  Moreover, the specification paragraph [0035] indicates the thickness may be set to any appropriate value with a preferred thickness of ≤30m.  Features described as preferred or illustrative in the specification are not critical or essential3.  In arguendo, Mathew paragraph [0058] in discussing polarizer 62 seen in figure 5 with additional layers of adhesive 64 and antiglare film in coating 72 suggests a similar thickness, Lee paragraph [0077 & 0084] and Nishida column 3 lines 48-50 both teach lapping thickness range as a suitable thickness for a polarizing film.  Regardless, if thickness is a critical feature or not, appellant does not claim the thickness of the polarization layer4 in any of the claims.  And although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding appellant’s discussion (page 8 last paragraph through page 9) regarding the chemical processes used to produce the non-polarizing portion and possible creation of borate, the examiner is unpersuaded.  The claims are directed towards a device.  The claims are not directed towards the method of making.  Indeed the method of making has been withdrawn from consideration for lack of unity.  The possible creation of borate during making the device under certain conditions implies there are other conditions where borate is not formed.  The claims do not address the amount of undesirable borate in the device, i.e. this is an unclaimed feature, see In re Van Geuns.  In arguendo, since none of the prior art mentions borate it is implied the device resulting from a combination of the prior art would not contain said undesirable borate possibly created under some conditions.
Regarding appellant’s argument (page 11 first paragraph) that the method in the specification used to create the claimed device is an unexpected result, the examiner is unpersuaded.  The claims are directed towards a device.  The claims are not directed towards the method of making.  Indeed the method of making has been withdrawn from consideration for lack of unity.  Furthermore, there is nothing in the specification to indicate the results of the unclaimed method are unexpected or surprising and appellant has not presented any evidence5.  In arguendo, a “shape matching degree” is a figure of merit.  It is ratio quantitatively assessing how close a shape in a device is to the designed shape, see instant application figures 2A-2B and paragraphs [0011-13].  Since no particular size is claimed a method that would cause, for example, a ±0.1m variation from the design would have a different shape matching degree for a circle designed to have a radius of 0.5mm than a radius of 5mm or 50mm, etc.  While these larger example sized examples are larger for a polarizer with designed with non-polarizing portion circular portion for a camera lens in a cell phone it would be appropriate for a polarizer designed with non-polarizing portion circular portion for a larger camera lens in a jumbotron for example.  As set forth in the rejection, Mathew suggests an acceptable match between the design and the final polarizer.  To further have the quality assurance metric of a shape matching degree be 0.05 or less and 0.025 or more, would be obvious since the discovering an optimum or workable ranges involves only routine skill in the art and one would be motivated to have the design closely match the final product, as reflected by the claimed shape matching degree range, in order to have elements used with the polarizer to be placed very close together. 

  – Regarding the amount of alkali metal and/or alkaline earth metal in the non-polarization portion: 
Regarding appellant’s argument (page 9 last paragraph) indicating that the prior art does not disclose or teach the same method as appellant to achieve ≤3.6% by weight of alkali metal and/or alkaline earth metal in the non-polarization portion, the examiner is unpersuaded.  The claims are directed towards a device.  The claims are not directed towards the method of making.  Indeed the method of making has been withdrawn from consideration for lack of unity.  The method of achieving ≤3.6% by weight of alkali metal and/or alkaline earth metal is an unclaimed feature, see In re Van Geuns.  (Given the proximity of appellant’s arguments the examiner notes that boron/borate is not an alkali metal and/or alkaline earth metal.)   
Regarding appellant’s statement (page 10 first through fourth paragraphs) indicating that the Nishida does not teach a polarizer with non-polarization portions and that to combine Nishida with Mathew and Lee would be hindsight, the examiner is unpersuaded.  Mathew and Lee both disclose polarizers with non-polarization portions created from a polarizer with portions chemical treated to create the non-polarization portion.  Both Mathew (inter alia paragraph [0056]) and Lee (inter alia abstract) disclose the polarizer dyed with iodine, an alkali metal.  Lee further teaches (paragraph [0081]) the dying efficiency may be improved with the inclusion of auxiliary agents, such as potassium, also an alkali metal.  However, both Matthews and Lee are silent regarding the amount by weight in the device.  Nishida teaches a polarizer dyed with iodine treated with potassium (abstract) that has dichroic content of 1.0 wt% or less (column 3 lines 24-33, particularly “content of iodine … controlled to about 0.5 through 5% by weight”), and has a content of an alkali metal and/or an alkaline earth metal of 3.6 wt% or less (column 3 lines 24-33, particularly “content of potassium … controlled to approximately 0.05 through 1.5% by weight”) for the purpose of having a film with satisfactory durability and suppressing coloring of the polarizer film (abstract & column 3 lines 24-33).  Regarding Nishida not including non-polarization portions – Nishida is looked to for the polarizer before chemical treatment, and the examiner contends that the creation of non-polarizing portions would not increase the amount of alkali metal and/or alkaline earth metal in the device, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Regarding allegations of hindsight – since the motivation is provided explicitly in the prior art and it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  

  – Regarding the process of forming is essential: 
Regarding appellant’s argument (page 11 last paragraph) indicating that the process of forming is essential.  The claims are directed towards a device.  The claims are not directed towards the method of making.  Indeed the method of making has been withdrawn from consideration for lack of unity.  The combination of Mathew, Lee and Nishida together disclose, teach and/or suggest all of the claimed elements.  Furthermore, Mathew and Lee disclose and/or teach a substantially similar method.  Finally, in arguendo it is conceivable that appellant’s claimed figure of merit, i.e. shape matching degree, might or might not be met with certain polarizers designed with smaller non-polarizing portions (e.g. cell phone size) created by the processes in the combination of Mathew, Lee and Nishida.  However, since the figure of merit is a ratio, a non-polarized portion with a large enough design would allow the same process to be met by the claimed figure of merit, as discussed above.  

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GEORGE G KING/Primary Examiner, Art Unit 2872        
                                                                                                                                                                                                Conferees:

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872    


/LEE A FINEMAN/TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
    

    
        1 An inherent feature need not be recognized at the time of the invention and it has been held:  “[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.” Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).  And In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").  MPEP 2112.II.
        2 It is noted that Lee’s range laps both ranges claimed and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
        3 See, e.g., In re Goffe, 542 F.2d 564, 191 USPQ 429 (CCPA 1976) "In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Broad language in the disclosure (including the abstract) omitting an allegedly critical feature tends to rebut the argument of criticality … [and] features that are merely preferred are not critical." Id. at 567, 191 USPQ at 431 (citations omitted).  
        4 See, e.g., Ex parte Robertson, Appeal 2016-001938, op. at 4 (PTAB 2017); MPEP 2172.
        5 Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness).